           Case 3:19-cv-01693-ADC Document 7 Filed 07/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,

        Plaintiff

          V.

                                                          CIVIL NO. 19- Ko^Z?      c^oc)
  a. $1,000,000.00 contained in Charles Schwab &
      Co., Inc. account #9991-8933, in the name of
     Donald Keith ELLISON, seized on April 26,
     2019,ET.AL.

        Defendants.


                                            ORDER

   Upon the United States' "Motion Requesting Issuance of Warrant of Arrest in Rem and


Seizure", and after having been duly advised of all the facts, the Court ORDERS that a Warrant of


Arrest in Rem be issued, and that the original be delivered to the United States Attorney for the

District of Puerto Rico, who will make arrangements for its service according to law. The property


to be arrested is:


   a. $1,000,000.00 contained in Charles Schwab & Co., Inc. account #9991-8933, in the name
       of Donald Keith ELLISON, seized on April 26, 2019;
   b. $3,425,512.93 contained in Charles Schwab & Co., Inc. account #9991-8933, in the name
       of Donald Keith ELLISON, seized on June 18, 2019;
   c. One (1) Myco Boat Trailer Vin #1M9BA403UB817150;
   d. One (1) Caterpillar Model D5K2LGP Tractor, Serial Number KYY01200;
   e. One (1) Caterpillar Model 320EL Hydraulic Excavator, Serial Number WBK02864;
   f. $71,551.40 contained in checking account number 855356700 at JP Morgan Chase,
       account is in the name of Donald Keith Ellison;
   g. $276,583.84 contained in savings account number 3653269077 at JP Morgan Chase,
       account is in the name of Donald Keith Ellison;
   h. $100,306.70 contained in savings account number 317222591 at JP Morgan Chase,
       account is in the name of Keith Ellison and Jakyln F. Garrett;
   i. One (1) 2018 Invincible 40-foot cafamaran Hull #IVBC0035B818; and
   j. One (1) 2018 Ford F-150 "XL" crew cab pickup truck, VIN #1FTEW1E50JFB84787.

       IT IS SO ORDERED.
  Case 3:19-cv-01693-ADC Document 7 Filed 07/24/19 Page 2 of 2



San Juan, Puerto Rico, __^L^i^ 2^y . , 2019.




                               ^^^ <r^/A^. ^ ^r
                              UNITED STAGES DISTRICT JUDGE
